J-A01016-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    BARON C. SMITH                             :   No. 2783 EDA 2018

                 Appeal from the Order Entered August 27, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): MC-51-CR-0000776-2018


BEFORE:      BENDER, P.J.E., OLSON, J., and STRASSBURGER, J.*

MEMORANDUM BY OLSON, J.:                                FILED MARCH 23, 2021

        The Commonwealth of Pennsylvania (the Commonwealth) appeals from

the order entered on August 27, 2018, denying its motion to reinstate criminal

charges against Baron C. Smith (Smith).1           We reverse, reinstate criminal

charges, and remand for further proceedings.

        The trial court summarized the facts of this case as follows:


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   The Commonwealth charged Smith with possession of a controlled
substance (35 P.S. § 780-113(a)(16)), possession with intent to manufacture
or deliver a controlled substance (35 P.S. § 780-113(a)(30)), possession of a
small amount of marijuana (35 P.S. § 780-113(a)(31), possession of drug
paraphernalia (35 P.S. § 780-113(a)(32)), and criminal conspiracy (18
Pa.C.S.A. § 903). The Commonwealth also charged Smith with possessing an
instrument of crime and violations of the Uniform Firearms Act, but those
offenses are not currently at issue.
J-A01016-21


       On January 10, 2018, several different law enforcement agencies
       executed an arrest warrant for an individual at a house on []
       Mercer Street [in Philadelphia County].[2]        Law enforcement
       performing the arrest further obtained a search warrant because
       officers discovered drugs in plain view inside the house during the
       execution of the arrest warrant. Officers executing the search
       warrant discovered large amounts of drugs, equipment to
       manufacture drugs, and drug paraphernalia. Police did find []
       Smith inside the house at the time throwing guns outside [from
       the] third floor. In addition, police discovered [an identification
       card with Smith’s photograph and alias, Baron Coleman], which
       listed a different address as his residence, in a draw[er] in the
       kitchen.[3] [Smith] was arrested and charged with nine [criminal
       offenses] including the [] five charges at issue in this appeal.

Trial Court Opinion, 2/20/2020, at 1-2.

       The case progressed as follows.         On April 18, 2018, the Philadelphia

Municipal Court held a preliminary hearing and dismissed the four narcotics

related offenses and the conspiracy charge against Smith.          Thereafter, the

Commonwealth filed a motion to refile the dismissed charges with the trial

court. The trial court held a hearing on August 7, 2018, wherein it heard


____________________________________________


2 As will be discussed, while executing the arrest warrant for Smith at the
subject residence, law enforcement personnel, from outside the residence,
witnessed Smith attempting to throw two firearms from a third floor balcony.
Once inside, police detained Smith coming down the stairs from the third floor
and discovered two other individuals were present – William Crawford
(Crawford) and an unknown woman. Police found Crawford in a second floor
bathroom disposing of narcotics in a toilet and defecating on them. The
unknown woman was in the basement wherein police also discovered in plain
view large amounts of drugs, equipment to manufacture and package drugs,
drug paraphernalia, and a notebook of tally sheets for “tacos”.

3  In the same kitchen drawer, law enforcement found narcotics, a chemical
agent used for “cutting” narcotics, and a digital scale. They also recovered
$10,000.00 in currency from the freezer.



                                           -2-
J-A01016-21



additional testimony and considered the incorporated notes of testimony from

the prior proceeding before the Philadelphia Municipal Court. The trial court

denied the Commonwealth’s motion to reinstate charges by order entered on

August 27, 2018.4

       Ultimately, the trial court determined:

       [The Commonwealth] did not introduce any DNA or physical
       evidence that directly connected [Smith] with the manufacturing
       or possession of drugs or drug paraphernalia.             [The
       Commonwealth] instead asserted [] constructive possession [] in
       its closing argument.

Trial Court Opinion, 2/20/2020, at 2.

       More specifically, the trial court concluded:

       The evidence [the] Commonwealth presented [] was insufficient
       to meet the prima facie requirement for the five charges not
       reinstated.    First, the evidence presented does not infer
       constructive possession […] of the drugs found inside the house
       to [Smith]. [Smith] was not found making any drugs, using any
       drugs, or interacting with any drugs at the time of the execution
       of the arrest and search warrants. In addition, [an identification
       card with Smith’s photograph and alias, Baron Coleman,
       discovered by police in a kitchen drawer] did not list the house at
       issue as his actual primary address nor is there any evidence
       [Smith] was living or staying at the house to infer constructive
       possession. His presence at the house does not automatically
____________________________________________


4  This timely appeal resulted. On September 18, 2018, the Commonwealth
filed a notice of appeal and certified that the trial court’s order terminated or
substantially handicapped the prosecution to take an interlocutory appeal as
of right pursuant to Pa.R.A.P. 311. On January 27, 2020, the trial court
ordered the Commonwealth to file a concise statement of errors complained
of on appeal pursuant to Pa.R.A.P. 1925(b). The Commonwealth complied
timely on February 14, 2020. On February 20, 2020, the trial court issued an
opinion pursuant to Pa.R.A.P. 1925(a).



                                           -3-
J-A01016-21


      infer constructive possession. [The] Commonwealth did not
      present DNA evidence or any other evidence that demonstrated
      [Smith] had any ownership over the drugs and other items in the
      house [or that Smith] had an intent to manufacture or deliver the
      drugs or drug paraphernalia.

                          *           *            *

      [C]onspiracy cannot be inferred from the evidence to establish a
      prima facie case. [The] Commonwealth offered no evidence that
      any agreement to commit a crime occurred. [The trial court could
      not] point to the charge or charges [for which] a conspiracy
      exist[ed.     Instead, the trial court posited:]          Is [the]
      Commonwealth saying [Smith] conspired to sell drugs, to
      manufacture drugs, or all three? Those questions were never
      resolved [by the Commonwealth] and [the trial court did not] infer
      any possible guilt at all based upon the evidence presented [and,
      therefore, the trial court refused to] reinstate charges.

Id. at 4-5.

      On appeal, the Commonwealth presents the following issue for our

review:

      Did the [trial] court err as a matter of law in finding that there
      was insufficient evidence to establish a prima facie case of
      possession of controlled substances with intent to deliver, knowing
      and intentional possession, criminal conspiracy, possession of
      marijuana, and possession of paraphernalia, where the [trial]
      court failed to draw inferences in favor of the Commonwealth as
      legally required and overlooked the key evidence that [Appellant]
      lived in the home where he was arrested and over $350,000[.00]
      worth of drugs and paraphernalia were found?

Commonwealth’s Brief at 4.

      In sum, the Commonwealth argues:

      The evidence, when properly viewed in the light most favorable to
      the Commonwealth, established a prima facie case for each of
      [Smith’s] charged crimes. Officers executed an arrest warrant for
      [Smith] at [the residence on] Mercer Street, the house that
      [Smith] had moved into two weeks prior. When officers arrived,
      [Smith] and William Crawford began to hide their contraband;


                                     -4-
J-A01016-21


     [Smith] tried to throw handguns on the roo[f] while Crawford tried
     to flush drugs down the toilet and defecate on them. The officers
     discovered over $350,000[.00] worth of drugs throughout the
     house, most of which was packaged and stamped for sale. They
     also found an abundance of paraphernalia used to weigh and
     package drugs, cutting agents, and a notebook that corresponded
     to drug sales. [Smith’s] alias identification card was found in a
     kitchen drawer next to drugs, cutting agents, and an electric scale.
     The [trial] court, rather than accepting all evidence and
     reasonable inferences in the light most favorable to the
     Commonwealth as required by law, made improper evidentiary
     rulings and failed to consider much of the evidence presented.

     Viewing the evidence properly under the legally governing
     standard for having a case held for trial, the Commonwealth
     produced sufficient evidence that, if believed, would establish that
     [Smith] constructively possessed the drugs found in the house he
     lived in, and that he intended to sell those drugs in conjunction
     with his partner, William Crawford.               Therefore, [the
     Commonwealth maintains] this Court should vacate the erroneous
     dismissal and remand for trial on all charges.

Id. at 9-10.

     Our Supreme Court has stated:

     It is well-established that the evidentiary sufficiency, or lack
     thereof, of the Commonwealth's prima facie case for a charged
     crime is a question of law as to which an appellate court's review
     is plenary.

     It is equally well-settled in our jurisprudence that a preliminary
     hearing is not a trial, that the principle function of a preliminary
     hearing is to protect an individual's right against an unlawful
     arrest and detention, and that the Commonwealth bears the
     burden at the preliminary hearing of establishing a prima facie
     case that a crime has been committed and that the accused is
     probably the one who committed it. The evidence supporting a
     prima facie case need not establish the defendant's guilt beyond
     a reasonable doubt, but must only demonstrate that, if presented
     at trial and accepted as true, the judge would be warranted in
     permitting the case to proceed to a jury.

     The Commonwealth establishes a prima facie case where it
     produces evidence of each of the material elements of the crime


                                    -5-
J-A01016-21


      charged and establishes probable cause to warrant the belief that
      the accused committed the offense.

Commonwealth v. Montgomery, 234 A.3d 523, 533 (Pa. 2020) (internal

citations and quotations omitted).

      Moreover, when tasked with reviewing a decision from a preliminary

hearing,

      the trial court is afforded no discretion in ascertaining whether, as
      a matter of law and in light of the facts presented to it, the
      Commonwealth has carried its pre-trial, prima facie burden to
      make out the elements of a charged crime. Hence, we are not
      bound by the legal determinations of the trial court.

                           *           *            *

      To meet its burden, the Commonwealth may utilize the evidence
      presented at the preliminary hearing and also may submit
      additional proof.

Commonwealth v. Dantzler, 135 A.3d 1109, 1112 (Pa. Super. 2016)

(internal citations and quotations omitted).

      Finally, we note that Pennsylvania Rule of Criminal Procedure 542(E)

provides:

      (E) Hearsay as provided by law shall be considered by the issuing
      authority in determining whether a prima facie case has been
      established. Hearsay evidence shall be sufficient to establish any
      element of an offense, including, but not limited to, those
      requiring proof of the ownership of, non-permitted use of, damage
      to, or value of property.

Pa.R.Crim.P. 542(E).

      Our Supreme Court has recently determined that that Rule 542(E) “does

not permit hearsay evidence alone to establish all elements of all crimes for

purposes of establishing a prima facie case at a defendant's preliminary


                                      -6-
J-A01016-21



hearing.” Commonwealth v. McClelland, 233 A.3d 717, 734 (Pa. 2020)

(emphasis added).      This is because the “Commonwealth [cannot rely]

exclusively and only on evidence that could not be presented at a trial.” Id.

at 736. However, our Supreme Court recognized “instead, subsection (E) is

intended to allow some use of hearsay.” Id. at 735.

      Here, the Commonwealth charged Smith with one count each of the

following narcotics offenses:

      (a) The following acts and the causing thereof within the
      Commonwealth are hereby prohibited:

                           *           *            *

         (16) Knowingly or intentionally possessing a controlled or
         counterfeit substance by a person not registered under this
         act, or a practitioner not registered or licensed by the
         appropriate State board, unless the substance was obtained
         directly from, or pursuant to, a valid prescription order or
         order of a practitioner, or except as otherwise authorized by
         this act.

                           *           *            *

         30) Except as authorized by this act, the manufacture,
         delivery, or possession with intent to manufacture or
         deliver, a controlled substance by a person not registered
         under this act, or a practitioner not registered or licensed by
         the appropriate State board, or knowingly creating,
         delivering or possessing with intent to deliver, a counterfeit
         controlled substance.

         (31) Notwithstanding other subsections of this section, (i)
         the possession of a small amount of marihuana only for
         personal use; (ii) the possession of a small amount of
         marihuana with the intent to distribute it but not to sell it;
         or (iii) the distribution of a small amount of marihuana but
         not for sale.




                                      -7-
J-A01016-21


        For purposes of this subsection, thirty (30) grams of
        marihuana or eight (8) grams of hashish shall be considered
        a small amount of marihuana.

        (32) The use of, or possession with intent to use, drug
        paraphernalia for the purpose of planting, propagating,
        cultivating,    growing,      harvesting,      manufacturing,
        compounding,      converting,       producing,    processing,
        preparing, testing, analyzing, packing, repacking, storing,
        containing, concealing, injecting, ingesting, inhaling or
        otherwise introducing into the human body a controlled
        substance in violation of this act.

35 Pa.C.S.A. § 780-113.

     “A person is guilty of conspiracy with another person or persons to

commit a crime if with the intent of promoting or facilitating its commission

he: (1) agrees with such other person or persons that they or one or more of

them will engage in conduct which constitutes such crime or an attempt or

solicitation to commit such crime; or (2) agrees to aid such other person or

persons in the planning or commission of such crime or of an attempt or

solicitation to commit such crime.” 18 Pa.C.S.A. § 903.

     An en banc panel of this Court has previously determined:

     “In narcotics possession cases, the Commonwealth may [] show[]
     actual, constructive, or joint constructive possession of the
     contraband.” Commonwealth v. Thompson, 428 A.2d 223, 224
     (Pa. Super. 1981). Actual possession is proven “by showing that
     the controlled substance was found on the defendant's person.”
     Commonwealth v. Macolino, 469 A.2d 132, 134 (Pa. 1983). If
     the contraband is not discovered on the defendant's person, the
     Commonwealth may [show] that the defendant had constructive
     possession of the drug.

     Our Supreme Court has defined constructive possession as “the
     ability to exercise a conscious dominion over the illegal substance:
     the power to control the contraband and the intent to exercise
     that control.” Macolino, 469 A.2d at 134. In the words of our


                                    -8-
J-A01016-21


     Supreme Court, “constructive possession is a legal fiction, a
     pragmatic construct to deal with the realities of criminal law
     enforcement.” Commonwealth v. Johnson, 26 A.3d 1078,
     1093 (Pa. 2011) (internal quotations, citations, and corrections
     omitted). It is a “judicially created doctrine that enables law
     enforcement officials to prosecute individuals in situations where
     the inference of possession is strong, yet actual possession at the
     time of arrest cannot be shown.” Mark I. Rabinowitz, Note,
     Criminal    Law     Constructive      Possession:      Must    the
     Commonwealth Still Prove Intent?—Commonwealth v.
     Mudrick, 60 TEMPLE L.Q. 445, 499–450 (1987).

     To find constructive possession, the power and intent to control
     the contraband does not need to be exclusive to the defendant.
     Our Supreme Court “has recognized that constructive possession
     may be found in one or more actors where the item at issue is in
     an area of joint control and equal access.” Johnson, 26 A.3d at
     1094 (internal quotations, citations, and corrections omitted).
     Nevertheless, “where more than one person has equal access to
     where drugs are stored, presence alone in conjunction with such
     access will not prove conscious dominion over the contraband.”
     Commonwealth v. Davis, 480 A.2d 1035, 1045 (Pa. Super.
     1984) (emphasis omitted).

     For the Commonwealth to [show] constructive possession where
     more than one person has access to the contraband, the
     Commonwealth must introduce evidence demonstrating either the
     defendant's participation in the drug related activity or evidence
     connecting the defendant to the specific room or areas where the
     drugs were kept. Commonwealth v. Ocasio, 619 A.2d 352,
     354–355 (Pa. Super. 1993). However, “an intent to maintain a
     conscious dominion may be inferred from the totality of the
     circumstances and circumstantial evidence may be used to
     establish a defendant's possession of drugs or contraband.”
     Macolino, 469 A.2d at 134–135 (internal citations omitted).
     Moreover, we agree with the statement from the United States
     Court of Appeals for the Tenth Circuit that, although “mere
     presence” at a crime scene cannot [show] possession of
     contraband:

        [one] need not ignore presence, proximity and association
        when presented in conjunction with other evidence of guilt.
        Indeed, presence at the scene where drugs are being
        processed and packaged is a material and probative factor
        which [] may [be] consider[ed]. Drug dealers of any size

                                    -9-
J-A01016-21


         and illegal drug manufacturers probably are reticent about
         allowing the unknowing to take view of or assist in the
         operation.

      United States v. Robinson, 978 F.2d 1554, 1557–1558 (10th
      Cir. 1992) (internal quotations and citations omitted); see also
      Rivas v. United States, 783 A.2d 125, 138 (D.C. 2001) (en
      banc) (“a claim of innocent presence becomes decidedly less
      plausible in an environment (vehicular or otherwise) that is rife
      with evidence of ongoing drug production or distribution, such as
      a manufacturing or cutting facility, a warehouse, or a staging or
      preparation area where a large quantity of drugs or drug
      paraphernalia is exposed to view”); United States v. Batista–
      Polanco, 927 F.2d 14, 18 (1st Cir. 1991) (casting doubt upon the
      “hypothesis that participants in a large-scale heroin packaging
      scheme would permit a noncontributing interloper to remain for
      an extended period of time in a small apartment while their
      conspicuous criminal conduct continued unabated since such is
      not normally the conduct that one would expect of conspirators
      engaged in conduct which by its nature is kept secret from
      outsiders”) (internal quotations, citations, and corrections
      omitted); United States v. Staten, 581 F.2d 878, 885 n.67 (D.C.
      Cir. 1978) (“it would seem that the voluntary presence of the
      accused in an area obviously devoted to preparation of drugs for
      distribution is a circumstance potently indicative of his
      involvement in the operation”).

Commonwealth v. Vargas, 108 A.3d 858, 868–869 (Pa. Super. 2014) (en

banc) (original brackets and ellipses omitted).

      In this case, based upon our review of the certified record, the

Commonwealth presented the following evidence at the preliminary hearing

held on April 18, 2018. On January 10, 2018, Philadelphia police officers and

a United States Marshal task force from the Drug Enforcement Administration

(DEA) executed an arrest warrant for Smith, also known as Baron Coleman,

at the subject residence. N.T., 4/18/2018, at 5. A marshal knocked on the

door and Detective Garrett Cullen “observed [Smith] come out of a door on[to]


                                    - 10 -
J-A01016-21



the third floor [landing or balcony] and attempt[] to throw two handguns on

to the roof.” Id. at 6. Marshals forced entry into the home and, once inside,

Detective Cullen saw Smith coming down a staircase from the second floor

into the main living room. Id. at 23. Detective Cullen identified Smith at the

preliminary hearing. Id. at 6. Detective Cullen testified that he ultimately

retrieved a firearm from the third floor balcony and a firearm from the roof.

Id. at 23.

      Law enforcement recovered narcotics and drug paraphernalia from

multiple locations throughout the residence.          In the basement, law

enforcement recovered multiple bags of a mixture of heroin and Fentanyl

weighing approximately 1000 grams, over two hundred individual packets of

narcotics marked “Cartier,” a hydraulic press used to repackage kilograms of

narcotics, a heat sealer, a digital scale, hundreds of empty packets and plastic

baggies, a notebook with mathematical notations, and a small amount of

marijuana. N.T., 4/18/2018, at 27-29. Moreover, DEA Agent Alan Basewitz

testified:

      [I]n the kitchen in a drawer were four baggies of white powder[.
      T]he aggregate weight was 406 grams[.] They were analyzed by
      the chemical lab. Three were found to contain cutting agents. One
      of the bags which weighed 170 grams contained a mixture of
      heroin and Fentanyl. [T]here was also a digital scale with a white
      residue that was insufficient for testing purposes. There was an
      [identification card] in the name of Baron Coleman, who is the
      target of the investigation whose alias is Barron Smith.

Id. at 30. The identification card had Smith’s photograph and alias, but listed

a different address than the residence at issue.     Id. at 45-46.   Additional

                                     - 11 -
J-A01016-21



cutting agents were recovered from the freezer. Id. In an upstairs bedroom

closet there was a nine-gram bag of heroin and Fentanyl mixture and

approximately $10,000.00. Id. at 31. In that bedroom, police also recovered

personal photographs, a Pennsylvania identification card, vehicle registration,

and four prescription pill vials for Crawford.   Id. at 31-33.   Finally, Agent

Basewitz testified that, in a toilet in the second-floor bathroom, he observed

feces and a baggie of white powder that he did not retrieve because of health

hazards. Id. at 33.

      At a subsequent hearing held on August 27, 2018, the Commonwealth

adduced the following additional evidence. None of the interior doors were

locked or otherwise impeded an individual from moving from room to room

throughout the subject residence. N.T., 8/27/2018, at 22-23. Agent Basewitz

testified that the identification card found in the kitchen drawer had Smith’s

photograph on it, but listed a different address. Id. at 25. Agent Basewitz

testified that he believed that Smith had moved into the subject residence two

weeks prior to the arrest, but that he did not hear this directly from Smith.

Id. at 25-28. Defense counsel objected based upon hearsay and, while the

trial court did not explicitly rule on the objection, it asked the Commonwealth

to “move on.” Id. Moreover, Agent Basewitz again testified that “there was

a baggie of suspected heroin that was in the toilet bowl on the second floor,

but it was not retrieved because there was feces on top of the baggie.” Id.

at 19.   Agent Basewitz was not present when Crawford was arrested. Id.

However, over defense counsel’s hearsay objection, the trial court allowed

                                    - 12 -
J-A01016-21



Agent Basewitz to testify that other officers told him that Crawford was sitting

on the toilet when they arrested him. Id. at 20-21.

      When viewing all of the foregoing evidence together, we conclude that

the trial court erred by determining the Commonwealth failed to produce

sufficient, prima facie evidence to support the five criminal charges as alleged.

Here, there is no dispute that Smith was not found in actual possession of

narcotics or paraphernalia or that other individuals had equal access to them.

As such, the Commonwealth was required to show joint constructive

possession, or Smith’s ability to exercise conscious dominion over the

contraband and the intent to exercise that control, even if another person

exercised similar control. Here, the trial court erred by basing its decision

almost exclusively on its belief that there was no evidence Smith was living or

staying at the house, including the recovery of Smith’s identification card that

listed a different address. There is simply no requirement that a person reside

at the location where narcotics are stored in order to show constructive

possession.   Instead, the Commonwealth was required to introduce prima

facie evidence demonstrating either Smith’s participation in the drug-related

activity or evidence connecting Smith to the specific rooms or areas where

drugs were kept or drug-related activity occurred.       We conclude that the

Commonwealth has met these requirements.

      In this matter, the Commonwealth presented evidence, albeit hearsay,

that Smith had moved into the subject residence two weeks prior. It was

proper for the Commonwealth to present this hearsay evidence at the

                                     - 13 -
J-A01016-21



preliminary proceedings because, as discussed below, it was not the only

evidence relied upon by the Commonwealth. As such, we conclude that there

was evidence that Smith resided at the subject residence. Regardless, there

is no dispute that Smith’s photograph and identification card were recovered

from a kitchen drawer alongside narcotics and a scale. Such evidence directly

connected Smith to the specific room or area where drugs were kept.

Moreover, we cannot ignore Smith’s presence, proximity and association with

a drug-manufacturing locale when other evidence of his guilt was presented.

When law enforcement announced the execution of an arrest warrant for

Smith, they witnessed him with unfettered access to the third floor of the

residence, throwing firearms outside. There is no dispute that Crawford was

in the second floor bathroom, only one floor below Smith, disposing of

narcotics and defecating into a toilet. As set forth above, established case law

reveals that narcotics dealers are reticent about allowing unknown individuals

to take view of or assist in drug operations. Clearly, based upon this record,

both Crawford and Smith simultaneously discarded contraband based upon

law enforcement presence at the residence.        As such, we reject Smith’s

suggestion that he was merely an unaware guest. Smith’s presence where a

large quantity of drugs and drug paraphernalia were exposed to plain view,

along with his active participation in disposing of contraband, was enough to

establish a prima facie case of joint, constructive possession of narcotics to

support the aforementioned criminal charges for trial. Accordingly, the trial

court erred by finding otherwise.

                                     - 14 -
J-A01016-21



      Order reversed.     Criminal charges reinstated.   Case remanded for

further proceedings. Jurisdiction relinquished.

      Judge Strassburger did not participate in the consideration or decision

of this case.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/23/2021




                                    - 15 -